Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 1/25/2021 has been entered.  Examiner acknowledges the following by applicant: 
Claims 1-2, 4, 6, 12, 15, 17 have been amended.
Claims 43-48 are newly added.
Notes: On 6/8/2020, applicant elected Group I, claims 1-20, 33-35, without traverse.  
Regarding election of species (claim 33), applicant elected the “C2c2 effector protein which comprises RNase activity when in complex with said gRNA and said target RNA”, without traverse.  
In summary, claims 1-20, 33-35, 43-48 are examined in this Office action.  Non-elected claims and species are withdrawn. 

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
The claim objections are withdrawn in view of claim amendments;
The 112(b) rejections are withdrawn in view of claim amendments;
The 101 rejections are withdrawn in view of claim amendments.
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 9/24/2020, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 1/25/2021 have been fully considered but are not deemed fully persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 depends on claim 1 drawn to plant comprising C2c2 effector protein.  Claim 11 does not have any limitation that further limits claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20, 33, 35, 43-48 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang et al (US 20160208243, published 7/21/2016, matured to US patent 9790490), view with evidence from .   
Regarding US 20160208243 as a AIA  102(a)(1) reference, according to MPEP 2153.01(a), If the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#al_d1d85b_11e72_307"AIA  35 U.S.C. 102(a)(1).
In this case, Bernd Zetsche and Ian Slaymaker are inventors of the publication (US 20160208243), but are not the inventors of instant application.   
In addition, University of Minnesota is one of the applicants of instant applicant, but is not in US 20160208243/US patent 9790490.  
Thus US 20160208243 is a prior art. 
Applicants can include a statement designating any grace period inventor disclosures in the specification See  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9020-appx-r.html#ar_d1fc99_2016c_96"37 CFR 1.77(b)(6) and  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/s608.html#d0e43582"MPEP § 608.01(a). An applicant is not required to use the format specified in  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9020-appx-r.html#d0e320555"37 CFR 1.77 or identify any prior disclosures by the inventor or a joint inventor (unless necessary to overcome a rejection), but identifying any prior disclosures by the inventor or a joint inventor may expedite examination of the application and save applicants (and the Office) the costs related to an Office action and reply. If the patent application specification contains a specific reference to a grace period inventor disclosure, the Office will consider it apparent from the specification that the prior disclosure is by the inventor or a joint inventor, provided that the prior disclosure does not name additional authors or joint inventors and there is no other evidence to the contrary. The applicant may also provide a copy of the grace period inventor disclosure (e.g., copy of a printed publication).
The Office has provided a mechanism for filing an affidavit or declaration (under  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9020-appx-r.html#d0e323465"37 CFR 1.130) to establish that a disclosure is not prior art under  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#al_d1d85b_11e72_2ee"AIA  35 U.S.C. 102(a) due to an exception in  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#al_d1d85b_11e7d_156"AIA  35 

Claim 1 is drawn to a plant comprising 
(a1) a C2c2 Clustered Regularly Interspersed Short Palindromic Repeat (CRISPR) effector protein, and/or 
(a2) a polynucleotide encoding the CRISPR effector protein of (al); 
and/or a second component which is 
(b1) a guide RNA (gRNA) comprising a guide sequence, and/or 
(b2) a polynucleotide encoding the gRNA of (b1),
wherein the gRNA is capable of forming a complex with the CRISPR effector protein in said plant, and 
wherein the gRNA in said complex is capable of binding to a target RNA molecule.  

Claim 2 is drawn to a plant comprising 
(a) a C2c2 CRISPR effector protein; and 
(b) a guide RNA (gRNA) which is in a complex with the CRISPR effector protein of (a); and 
wherein said guide RNA is capable of binding to a target RNA molecule from a pathogen that is capable of infecting said plant.  

wherein said CRISPR effector protein is a RNA-guided RNase; and 
said polynucleotide is codon optimized for expression in said one or more plant cells.  
Claim 4 limits claim 1, wherein said complex in the plant is, 2US 16/468,234 Response to Restriction Requirementupon binding to the target RNA molecule, capable of 
(i) cleaving said target RNA molecule 
(ii) increasing the translation of said target RNA molecule 
(iii) reducing the translation of said target RNA molecule or 
(iv) modulating the splicing of said target RNA molecule.  
Claim 5 limits claim 1, wherein said binding is selective such that said gRNA binds with higher affinity to said target RNA molecule than to any RNA molecule from said plant.  
Claim 6 limits claims 2, wherein said target RNA molecule is part of said pathogen or transcribed from a DNA molecule of said pathogen.  
Claim 7 limits claim 2, wherein said CRISPR effector protein cleaves said target RNA molecule of said pathogen in said plant if said pathogen infects or has infected said plant.  
Claim 8 limits claim 1, wherein said CRISPR effector protein is expressed in said plant under the control of an inducible promoter.  
Claim 9 limits claim 1, wherein the guide RNA is not expressed from a DNA sequence in said plant.  
Claim 10 limits claim 1, wherein both the CRISPR effector protein and the guide RNA are expressed from DNA which is foreign DNA in said plant.  
Claim 11 limits claim 1, wherein said CRISPR effector protein is C2c2.  

(i) the phylum Firmicutes and preferably from the class Bacilli of said phylum, and most preferably from a Listeriaceae or Carnobacteriaceae bacterium or 
(ii) the phylum Bacteroidetes and preferably from the class Bacteroidia of said phylum, and most preferably from a Paludibacter bacterium.  
Claim 13 limits claim 1, wherein the plant is selected from the group consisting of Oryza sativa, Solanum tuberosum, Solanum lycopersicum, Zea mays, Triticum spp., Triticum aestivum, Sorghum bicolor, Dioscorea spp., Musa spp., Manihot esculenta, Glycine max, Gossypium hirsutum, Hordeum vulgare, Avena sativa, Secale cereale, Brassica rapa and Brassica napus.  
Claim 14 limits claim 1, wherein said plant is a cereal plant, a pseudocereal plant or a vegetable plant.   
Claim 15 limits claim 1, wherein the CRISPR effector protein is a C2c2 effector protein selected from Leptotrichia wadei F0279 C2c2 (Lw2) and Lachnospiraceae bacterium MA2020 C2c2 (LbM) and wherein said plant is preferably a rice plant and most preferably Oryza sativa.  
Claim 16 limits claim 1, wherein the polynucleotide (a2) (elected species) is stably integrated into the genome of the plant.  
Claim 17-18 are drawn to a plant part of the plant of claim 1, particularly selected from the group consisting of a plant cell, a somatic embryo, a pollen, gametophyte, ovule, a leave, a seedling, a stem, a callus, a stolon, a microtuber, a shoot, a seed, a fruit and a spore.  
Claim 19 is drawn to a composition comprising at least two plant parts of claim 17.  
Claim 20 is drawn to a packaging comprising the plant of claim 1.  

Claim 35 limits claim 1, wherein the CRISPR system comprises more than one gRNA, wherein the gRNAs bind to the same or to different target RNAs.
Claims 43-44 limit claim 12, wherein the CRISPR effector protein is derived from a bacterium from the class Bacilli, particularly Listeriaceae or Carnobacteriaceae.  
Claims 45-46 limit claim 12, wherein the CRISPR effector protein is derived from a bacterium from the class Bacteroidia, particularly Paludibacter.  
Claims 47-48 limit the he plant of claims 1 and 15 to rice and to Oryza saliva.

Interpretation of CRISPR effector protein 
According to Instant specification ([0095]) “the term “capable of forming a complex with the CRISPR effector protein” refers to the gRNA having a structure that allows specific binding by the CRISPR effector protein to the gRNA such that a complex is formed that is capable of binding to a target RNA in a sequence specific manner and that can exert a function on said target RNA.” 
The specification does not define effector protein or CRISPR effector protein.  
In prior art, Zhang et al (same applicant, US 20160208243, matured to US patent 9790490) teach that CRISPR-associated protein (CAS) refers to effector protein ([0938]).  Most published CAS proteins are DNA or RNA nucleases, but CAS is not strictly limited to CRISPR associated nucleases.  Thus, CRISPR effector proteins are essential the same as CRISPR-associated proteins (CAS).  

Regarding claim 1 (and claim 11), the claim only requires (a1), (a2), (b1) or (b2).  Thus C2c2 or the polynucleotide encoding C2c2, is optional, not required.  The claim also only recites gRNA “capable 
Zhang et al teach an engineered (host) cell including plant cell comprising a polynucleotide encoding a CRISPR effector protein, and expressing the CRISPR effector protein/CAS ([0448], [0479], [0848], [0854], claims 47-48).  When the protein is expressed, the CRISPR effector protein/CAS is capable of forming a complex with a guide sequence particularly a guide RNA (gRNA) sequence ([0479], [0909]). 
Zhang et al teach that the guide RNA in the complex is capable of binding target polynucleotide sequence to ([0909]).   
Thus, Zhang et al teach claim 1. 

Regarding claim 2, Zhang et al teach an engineered (host) cell including plant cell comprising a polynucleotide encoding a CRISPR effector protein, and expressing the CRISPR effector protein/CAS ([0448], [0479], [0848], [0854], claims 47-48).  When the protein is expressed, the CRISPR effector protein/CAS is capable of forming a complex with a guide sequence particularly a guide RNA (gRNA) sequence ([0479], [0909]). 
Zhang et al teach that the guide RNA in the complex is capable of binding target polynucleotide sequence to ([0909]).   
Zhang et al specifically teach a CRISPR effector protein/CAS C2c2 ([0075]-[0092], [0193]), and teach that the CRISPR effector protein is Cpf1/C2c1/C2c2, and that C2c2 is an advantageous embodiment for targeting RNA ([0193], [0225]).
Abudayyeh et al teach the detail of CRSIPR effector protein particularly C2c2 and the complex comprising the CRSIPR effector protein and the guide RNA (p1, title, abstract).  Abudayyeh et al specifically teach that the guide RNA in the complex binds to (and cleave) the target RNA and transcript nd para. P9, 4th para).   The targets particularly includes pathogenic targets (p9, 4th and 5th para).  
Thus, evidenced from Abudayyeh et al, Zhang et al inherently teach the guide RNA in the complex binds to and cleave target RNA, thus can infect the host cell including plant cell.  
Zhang et al teach using the effector protein to transform plant cells ([0174]). 
The plant cell is regenerated to a plant comprising plant parts ([1063]). 
Thus Zhang et al teach all the limitations of claims 1-2, 4, 6, 11, 17 and 33.  

Regarding other dependent claims, 
Abudayyeh et al teach that such CRISPR effector protein is a RNA-guided RNase (p9, 2nd para). Zhang et al teach that such polynucleotide is codon optimized for expression in said one or more plant cells ([0048]), teaching claim 3. 
Abudayyeh et al shows that the bond to target RNA is specific with higher affinity (p9, 3rd para), teaching claim 5. 
Zhang et al teach the target pathogens including that infect plants ([1237]), the limitation of claim 7. 
Zhang et al teach the CAS/effector protein is under control of inducible promoter ([0253]) particularly inducible promoter in plant ([1085]), teaching claim 8. 
Zhang et al teach that guide RNA comprises a CRISPR RNA (crRNA), which is not expressed in plant, and is from a foreign DNA ([0186]), teaching claims 9-10. 
Zhang et al teach that the effector protein is from Carnobacterium, a genus of Listeriaceae family, and from Paludibacter ([0039]), the limitation of claim 12.
Zhang et al teach that the target plants include rice (Oryza sativa), soybean (Glycine max) and so on ([0021]), and cereal plant and vegetables ([1058]-[1059]) the limitation of claims 13-14, 47-48.   
Leptotrichia wadei F0279 ([0085]-[0086]), and from Lachnospiraceae bacterium MA2020 ([0075]), the limitation of claim 15.  
Zhang et al teach the integrated CAS/effector protein gene ([0342]), thus teach Claim 16. 
Zhang et al teach that the plant parts include leaves, stems, seeds and so on ([1227]), the limitation of claim 18. 
Regarding claim 19, the structure of the composition requires 2 plant parts.  Zhang et al teach that the plant parts include leaves and stems.  A connected leaf and stem reads on the 2 parts and the composition of claim 19. 
Regarding claim 20, the packing requires only the plant of claim 1.  Since Zhang et al teach claim 1, Zhang et al also teach claim 20. 
Zhang et al teach that the CRISPR system comprises more than one guide RNA ([0368]), the limitation of claim 35. 
Zhang et al teach the effector protein derived from Bacillus (class Bacilli), and listeria (class listeriaceae) ([0937]), teaching claims 43-44. 
Zhang et al teach that C2c2 is from paludibacter bacterium ([0081], fig 26), teaching claims 45-46.  
Therefore Zhang et al teach all the limitations view with evidence from Abudayyeh et al. 


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 34 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Zhang et al view with evidence from Abudayyeh et al, as applied to claim 2 above, and further in view of Zaidi et al (Engineering Plant Immunity: Using CRISPR/Cas9 to Generate Virus Resistance. Frontiers in plant Science. 1-10, 2016), and Roossinck (Plant RNA virus evolution, Current Opinion in Microbiology. 6:406–409, 2003). 
Claim 2 has been analyzed above.  
Claim 34 limits claim 2, wherein the pathogen is selected from the group consisting of Tobacco mosaic virus (TMV), Tomato spotted wilt virus (TSWV), Cucumber mosaic virus (CMV), Potato virus Y (PVY), the RT virus Cauliflower mosaic virus (CaMV), Plum pox virus (PPV), Brome mosaic virus (BMV), Potato virus X (PVX), Citrus tristeza virus (CTV), Barley yellow dwarf virus (BYDV), Potato leafroll virus (PLRV), Tomato bushy stunt virus (TBSV), rice tungro spherical virus (RTSV), rice yellow mottle virus (RYMV), rice hoja blanca virus (RHBV), maize rayado fino virus (MRFV), maize dwarf mosaic virus (MDMV), sugarcane mosaic virus (SCMV), Sweet potato feathery mottle virus (SPFMV), sweet potato 
Zhang et al further teach using the CRISPR system to target and treat viral pathogens ([0139]), but do not teach the particular limitation of claim 34. 
Zaidi et al teach using CRISPR/CAS9 (CAS9 is a DNase) to target viral pathogens including RNA virus (p5, left col, 2nd para, right col, 1st and 2nd para).  
Roossinck teaches that plant RNA viruses include tobacco mosaic virus (p408, left col, 1st para), brome mosaic virus, cucumber mosaic virus and so on (p407, right col, 2nd para).   
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Zhang et al view with evidence from Abudayyeh et al teach a CRISPR associated RNA guided RNase, and suggest to use such system to target viral pathogens.  Zaidi et al teach using CRISPR/CAS9 to target viral pathogen particularly DNA virus in plant, and demonstrated success (p5, table 1).  Given the system of Zhang et al is RNA-guided RNase thus target RNA (not DNA), before the time of filing, one ordinary skill in the art would have been motivated to use such system to target RNA viral pathogens including the ones as taught by Roossinck.  The expectation of success would be high because Zhang et al demonstrated success of targeting RNA with such RNA targeting system, Zaidi et al demonstrated success of targeting DNA virus with DNA targeting system.  
Therefore the invention would have been obvious to one ordinary skill in the art prior to the time of filing, 

	

Remarks
The following reference is relevant to instant application, thus is filed but not cited by examiner:
Severinov et al (WO 2016186946, filed as PCT/US2016/038258 on 6/17/2016, priority filing date: 6/18/2015).  
East-Seletsky et al (Two distinct RNase activities of CRISPR-C2c2 enable guide-RNA processing and RNA detection. Nature. 538: 270-275, 10/2016).   


Response to Arguments
35 U.S.C. &102
Applicant argues that Zhang et al only teach the subject matter of Cpf1 protein, not C2c2 protein. 
The argument is fully considered but not deemed fully persuasive.  
Zhang et al teach the subject matter CRISPR effector protein, the complex with guide RNA, the plant comprising the complex, and all of the claim limitations, and teach that C2c2, like Cpf1, is not only one of the CRISPR effector protein, but also an advantageous embodiment for targeting RNA.  
In addition, as analyzed above, claim 1 only requires (a1), (a2), (b1) or (b2).  Thus C2c2 or the polynucleotide encoding C2c2, is optional, not required.  The claim also only recites gRNA “capable of” forming complex and “capable of” binding, the actually forming and binding are not required.  Thus the amendment does not add any limitation. 
Thus, Zhang et al teach the subject matter including that of C2c2.  Therefore, the amendment do not overcome the rejection.  
It is not a 103 rejection, but nevertheless, regarding the argument about the expectation of success with C2c2, as analyzed above, Abudayyeh et al teach the detail of CRSIPR effector protein nd para. P9, 4th para).   The targets particularly includes pathogenic targets (p9, 4th and 5th para).  Thus, Using C2c2 to target RNA pathogen in plant would have high expectation of success as Cpf1.  

35 U.S.C. & 103
As analyzed above, Zhang et al teach the subject matter of C2c2. Thus the argument is not deemed persuasive.   

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/Ashley K Buran/Primary Examiner, Art Unit 1662